Exhibit 10.2

image1 [sgma-20171031xex10_2g001.jpg]

﻿

EQUIPMENT SCHEDULE No. 02

﻿

﻿

 

 

 

 

 

 

 

Lessee

SIGMATRON INTERNATIONAL, INC.

Equipment Location

DIGITAL APPLIANCE CONTROLS DE MEXICO, S.A.

 

Street Address

2201 Landmeier Road

 

Street Address

Miguel de Cervantes No. 151, Complejo Industrial Chihuahua

 

City

Elk Grove Village

 

State

IL

County

Cook

Zip Code

60007

City

Chihuahua

 

State

CH

 

County

Mexico

 

Zip Code

31136

 

Contact

Michelle Laguna

Telephone

(847) 640-4397

Contact

Michelle Laguna

Telephone

(847) 640-4397

﻿

﻿

 

Quantity

Description

1

Kulicke and Soffa Industries, Inc. iX502  Electronics Assembly System  (Item No.
1121/06) including iX Base, PLM Connector, (10) Standard Placement Robot, (10)
Placement Controller, (10) AC Toolbit Exchange Unit, (11) Placement Head LV,
LFOV Camera, (5) Feeder Trolley, 1st Level Spares Kit, Installation Tooling,
(50) 8-Millimeter iFeeder, (8) 12-Millimeter iFeeder, (4) 16-Millimeter iFeeder,
(4) 24-Millimeter iFeeder, Inline Tape Loading Unit, (6) Board Support Strip,
(2) 5-Piece CPL3 Nozzle, (2) 5-Piece CPL4 Nozzle, (2) 5-Piece L5 Nozzle, L7 AX
Nozzle, 5-Piece L8 Nozzle, (2) 5-Piece V3 Nozzle, Nozzle Cleaning Kit, SA RCA
2D, Calibration Set, 6-Month Extended Warranty,   MSS Process Preparation,
Flexline Optimizer, MSS Process Preparation (Great Britain/England), PLM 7.0,
and Tape Loading Unit Serial Number: 946601121061M85780

1

BTU International Pyramax 100A 480VAC Convection Reflow Oven (Item No.
PYRAMAX100A)

Serial Number: SIMX-2C

1

Value Added Services provided by Assembleon America, Inc. including On Site
Engineering Support, Training,

and Labor

1

Freight

﻿

﻿

This Equipment Schedule No. 02 dated October 9, 2017 (“Equipment Schedule”)
incorporates the terms and conditions of that certain Master Lease No. 2017389
dated August  15,  2017  (“Master Lease”) by and between  FIRST AMERICAN
COMMERCIAL BANCORP, INC. (“Lessor”) and SIGMATRON INTERNATIONAL, INC. (“Lessee”)
(the Equipment Schedule and Master Lease as incorporated therein, the  “Lease”).
 Lessor hereby leases to Lessee and Lessee hereby leases from Lessor the
above-described items of Equipment for the Lease Term and on terms and
conditions set forth herein.  In the event of any conflict between the terms of
the Master Lease and the terms of this Equipment Schedule, the terms of this
Equipment Schedule shall prevail.

 

If applicable, for purposes of this Equipment Schedule and all ancillary
documents, the terms defined in the Master Lease as “Delivery Order
and Acceptance Certificate” and “Authorization Date” are hereby revised to be
“Delivery and Acceptance Certificate” and “Acceptance Date,” respectively.

﻿

﻿

 

 

Base Lease Term

48 Months

Lessee shall pay Lessor a nonrefundable advance rental payment in the amount of
$12,911.67 which is applied to  the last payment due under the Lease. Billing is
monthly.

Monthly Rental Payment

$12,911.67, plus applicable taxes

﻿

﻿

 

 

 

Accepted by Lessee

SIGMATRON INTERNATIONAL, INC.

Accepted by Lessor

FIRST AMERICAN COMMERCIAL BANCORP, INC.

By

/s/ Linda K. Frauendorfer

By

/s/ Daniel Wallenhorst

Name

Linda K. Frauendorfer

 

Name

Daniel Wallenhorst

Title

Chief Financial Officer

Date

October 6, 2017

Title

Vice President

Date

October 9, 2017

﻿



--------------------------------------------------------------------------------